Exhibit 10.1

 

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

Dated January 12, 2010

 

 

among

 

 

QWEST COMMUNICATIONS INTERNATIONAL INC.

as Issuer,

THE GUARANTORS NAMED HEREIN,

 

 

and

 

 

DEUTSCHE BANK SECURITIES INC.,

 

 

As Representative of the Initial Purchasers

 

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of January 12,
2010, among QWEST COMMUNICATIONS INTERNATIONAL INC., a Colorado corporation (the
“Issuer” or the “Company”), QWEST SERVICES CORPORATION, a Colorado corporation
(“QSC”), and QWEST CAPITAL FUNDING, INC., a Colorado corporation (“QCF” and
together with QSC, the “Guarantors”), on the one hand, and the several Initial
Purchasers named in Schedule A to the Purchase Agreement as defined below (each,
an “Initial Purchaser” and collectively, the “Initial Purchasers”), on the other
hand, who have each agreed to purchase, severally and not jointly, pursuant to
the Purchase Agreement a specified amount of newly issued 7.125% Notes due 2018
(the “Notes”).

 

This Agreement is made pursuant to the Purchase Agreement, dated as of
January 7, 2010 (the “Purchase Agreement”), by and among the Issuer, the
Guarantors and the Initial Purchasers (i) for the benefit of the Issuer, the
Guarantors and the Initial Purchasers and (ii) for the benefit of the Holders
(including the Initial Purchasers).  As of the date hereof, the Issuer’s
obligations under the Notes will be fully and unconditionally guaranteed (the
“Guarantees”) by each of the Guarantors on the terms set forth in the
Indenture.  References herein to the “Securities” refer to the Notes and the
Guarantees, collectively and, unless the context otherwise requires, any
reference herein to a “Security,” an “Exchange Security” or a “Registrable
Security” shall include a reference to the related Guarantees.  In order to
induce the Initial Purchasers to purchase the Securities, the Issuer and the
Guarantors have agreed to provide the registration rights set forth in this
Agreement.  The execution and delivery of this Agreement is a condition to the
obligations of the Initial Purchasers set forth in Section 5 of the Purchase
Agreement.  Capitalized terms used herein and not otherwise defined shall have
the meaning assigned to them in the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders:

 


1.                                      DEFINITIONS.

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect from time to time.

 

“Additional Interest” shall have the meaning set forth in Section 2(d) hereof.

 

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; for purposes of

 

--------------------------------------------------------------------------------


 

this definition, “control” shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or otherwise.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Broker-Dealer Representative” shall mean Deutsche Bank Securities Inc.

 

“Business Day” shall mean any day that is not a Saturday, Sunday, or other day
on which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors and assigns.

 

“Exchange Date” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Issuer of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Exchange Period” shall have the meaning set forth in Section 2(a) hereof.

 

“Exchange Securities” shall mean securities issued by the Issuer under the
Indenture containing terms identical to the Securities (except that the Exchange
Securities will not contain restrictions on transfer and provisions relating to
Additional Interest) that will be offered to Holders of Securities in exchange
for Securities pursuant to the Exchange Offer.

 

“Freely Tradable” shall mean, with respect to a Security, a Security that at any
time of determination, if it were not held by an Affiliate of the Company,
(i) may be resold to the public in accordance with Rule 144 under the 1933 Act
or any successor provision thereof (“Rule 144”) without regard to volume, manner
of sale, or any other restrictions contained in Rule 144 (other than the holding
period requirement in paragraph (d)(1)(ii) of Rule 144 so long as such holding
period requirement is satisfied at such time of determination), (ii) does not
bear a restrictive legend relating to the 1933 Act that has not been deemed
removed pursuant to the terms of the Indenture, and (iii) for which the Trustee
shall have directed the Depository (as defined in the Indenture) to transfer the
beneficial interest in the Global Note representing such

 

2

--------------------------------------------------------------------------------


 

Security to a security position bearing an unrestricted CUSIP and for which the
Depository shall have effected such transfer.

 

“Guarantees” shall have the meaning set forth in the preamble.

 

“Guarantors” shall have the meaning set forth in the preamble.

 

“Holder” shall mean a holder of Registrable Securities, for so long as such
holder owns any Registrable Securities, and each of such holder’s successors,
assigns and direct and indirect transferees who become registered owners of
Registrable Securities under the Indenture or who become beneficial owners of
Registrable Securities, so long as in the case of beneficial owners, such owners
have so notified the Issuer in writing; provided that for purposes of Sections 4
and 5 of this Agreement, the term “Holder” shall include Participating
Broker-Dealers.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of
February 5, 2004, among the Company, the Guarantors and The Bank of New York
Trust Company, N.A. (as successor in interest to J.P. Morgan Trust Company,
National Association); as supplemented by a first supplemental indenture, dated
as of June 17, 2005, among the Company, the Guarantors and U.S. Bank National
Association, as Trustee, a second supplemental indenture, dated as of June 23,
2005 among the Company, the Guarantors and the Trustee, a third supplemental
indenture, dated as of September 17, 2009 among the Company, the Guarantors and
the Trustee, and a fourth supplemental indenture to be entered into among the
Company, the Guarantors and the Trustee on the Closing Date.

 

“Initial Purchaser” shall have the meaning set forth in the preamble.

 

“Issuer” shall have the meaning set forth in the preamble and shall also include
the Issuer’s successors and assigns.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided, however, that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, Registrable Securities held by the
Issuer or any of its Affiliates shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage or
amount.

 

“Participant” shall have the meaning set forth in Section 5 hereof.

 

“Participating Broker-Dealer” shall have the meaning set forth in
Section 4(a) hereof.

 

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization, and a governmental entity or any department, agency, or political
subdivision thereof.

 

3

--------------------------------------------------------------------------------


 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities (i) when, in the case of a
Holder of such Securities who was entitled to participate in the Exchange Offer,
an Exchange Offer Registration Statement with respect to such Securities has
been declared effective under the 1933 Act and either (a) such Securities have
been exchanged pursuant to the Exchange Offer for Exchange Securities or
(b) such Securities were not tendered by the Holder thereof in the Exchange
Offer, (ii) when a Shelf Registration Statement with respect to such Securities
has become effective under the 1933 Act and such Securities have been disposed
of pursuant to such Shelf Registration Statement, (iii) when such Securities are
Freely Tradable, or (iv) when such Securities have ceased to be outstanding.

 

“Registration Default” shall have the meaning set forth in Section 2(d) hereof.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuer and the Guarantors with this Agreement,
including, without limitation:  (i) all SEC, New York Stock Exchange, or
Financial Industry Regulatory Authority (“FINRA”) registration and filing fees,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws (including reasonable fees and disbursements of one
counsel for all underwriters or Holders as a group in connection with blue sky
qualification of any of the Exchange Securities or Registrable Securities)
within the United States (x) where the Holders are located, in the case of the
Exchange Securities, or (y) as provided in Section 3(d) hereof, in the case of
Registrable Securities to be sold by a Holder pursuant to a Shelf Registration
Statement, (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing, and distributing any Registration
Statement, any Prospectus, any amendments or supplements thereto and other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) all fees and disbursements relating to the
qualification of the Indenture under applicable securities laws, (vi) the fees
and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuer and the Guarantors and, in the case of a
Shelf Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders), and
(viii) the fees and disbursements of the independent public accountants of the
Issuer and the Guarantors, including the expenses of any special audits,
agreed-upon procedures, or “cold comfort” letters required by or incident to
such performance and compliance, but excluding fees and expenses of counsel to
the underwriters (other than fees and expenses set forth in clause (ii) above)
or the Holders and underwriting discounts and commissions and out-of-pocket
expenses incurred by the Holders and transfer taxes, if any, relating to the
sale or disposition of Registrable Securities by a Holder.

 

4

--------------------------------------------------------------------------------


 

“Registration Statement” shall mean any registration statement of the Issuer
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto, and all
material incorporated by reference therein.

 

“Registration Trigger Date” shall mean the fifth Business Day following the
one-year anniversary of the last original issue date of the Securities.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Effectiveness Date” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer pursuant to the provisions of Section 2(b) of this Agreement that
covers at effectiveness all or a portion of the Registrable Securities (other
than Registrable Securities the Holders of which have not complied with their
obligations under Section 2(f) of this Agreement or have elected not to have
their Registrable Securities included in the Shelf Registration Statement) on an
appropriate form under Rule 415 under the 1933 Act, or any similar rule that may
be adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“TIA” shall have the meaning set forth in Section 3(l) hereof.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriters” shall have the meaning set forth in Section 3 hereof.

 

“Underwritten Offering” shall mean a registration in which Registrable
Securities are sold to an Underwriter for reoffering to the public.


 


2.                                      REGISTRATION UNDER THE 1933 ACT.


 


(A)                                  TO THE EXTENT NOT PROHIBITED BY ANY
APPLICABLE LAW OR APPLICABLE INTERPRETATION OF THE STAFF OF THE SEC, THE ISSUER
AND GUARANTORS SHALL FILE, WITH RESPECT TO ANY SECURITIES

 

5

--------------------------------------------------------------------------------


 


THAT ON THE REGISTRATION TRIGGER DATE ARE REGISTRABLE SECURITIES, AN EXCHANGE
OFFER REGISTRATION STATEMENT COVERING THE OFFER BY THE ISSUER AND THE
GUARANTORS, TO THE HOLDERS, TO EXCHANGE ALL OF THE REGISTRABLE SECURITIES FOR
EXCHANGE SECURITIES IN A LIKE AGGREGATE PRINCIPAL AMOUNT AND TO USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO HAVE SUCH REGISTRATION STATEMENT REMAIN
EFFECTIVE UNTIL THE CLOSING OF THE EXCHANGE OFFER; PROVIDED, HOWEVER, THAT IF
REQUESTED PURSUANT TO SECTION 4 HEREOF, THE ISSUER AND GUARANTORS WILL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO HAVE SUCH REGISTRATION STATEMENT REMAIN
EFFECTIVE FOR 90 DAYS AFTER THE DATE ON WHICH SUCH REGISTRATION STATEMENT IS
DECLARED EFFECTIVE FOR USE BY ONE OR MORE PARTICIPATING BROKER-DEALERS.  THE
ISSUER AND THE GUARANTORS SHALL COMMENCE THE EXCHANGE OFFER AS PROMPTLY AS
PRACTICABLE AFTER THE EXCHANGE OFFER REGISTRATION STATEMENT HAS BEEN DECLARED
EFFECTIVE BY THE SEC, AND THE ISSUER SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO HAVE THE EXCHANGE OFFER CONSUMMATED NOT LATER THAN 45 DAYS AFTER THE
DATE ON WHICH THE EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE
(SUCH 45-DAY PERIOD BEING THE “EXCHANGE PERIOD”).

 

The Issuer and the Guarantors shall commence the Exchange Offer by mailing the
related exchange offer Prospectus and accompanying documents to each Holder
stating, in addition to such other disclosures as are required by applicable
law:


 


(I)                                     THAT THE EXCHANGE OFFER IS BEING MADE
PURSUANT TO THIS REGISTRATION RIGHTS AGREEMENT AND THAT ALL REGISTRABLE
SECURITIES VALIDLY TENDERED WILL BE ACCEPTED FOR EXCHANGE;


 


(II)                                  THE DATE OF ACCEPTANCE FOR EXCHANGE (WHICH
SHALL BE A DATE AT LEAST 20 BUSINESS DAYS (OR LONGER IF REQUIRED BY APPLICABLE
LAW) FROM THE DATE SUCH NOTICE IS MAILED) (THE “EXCHANGE DATE”);


 


(III)                               THAT ANY REGISTRABLE SECURITY NOT TENDERED
BY A HOLDER WHO WAS ELIGIBLE TO PARTICIPATE IN THE EXCHANGE OFFER WILL REMAIN
OUTSTANDING AND CONTINUE TO ACCRUE INTEREST, BUT WILL NOT RETAIN ANY RIGHTS
UNDER THIS REGISTRATION RIGHTS AGREEMENT;


 


(IV)                              THAT HOLDERS ELECTING TO HAVE A REGISTRABLE
SECURITY EXCHANGED PURSUANT TO THE EXCHANGE OFFER WILL BE REQUIRED TO SURRENDER
SUCH REGISTRABLE SECURITY, TOGETHER WITH THE ENCLOSED LETTERS OF TRANSMITTAL, TO
THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK) SPECIFIED IN THE NOTICE PRIOR TO THE CLOSE OF BUSINESS ON THE
EXCHANGE DATE; AND


 


(V)                                 THAT HOLDERS WILL BE ENTITLED TO WITHDRAW
THEIR ELECTION, NOT LATER THAN THE CLOSE OF BUSINESS, NEW YORK CITY TIME, ON THE
EXCHANGE DATE, BY SENDING TO THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK) SPECIFIED IN THE NOTICE, A FACSIMILE
TRANSMISSION OR LETTER SETTING FORTH THE NAME OF SUCH HOLDER, THE PRINCIPAL
AMOUNT OF REGISTRABLE SECURITIES DELIVERED FOR EXCHANGE, AND A STATEMENT THAT
SUCH HOLDER IS WITHDRAWING HIS ELECTION TO HAVE SUCH SECURITIES EXCHANGED.

 

As soon as practicable after the Exchange Date, the Issuer and the Guarantors
shall:

 

6

--------------------------------------------------------------------------------


 

(vi)                              accept for exchange Registrable Securities or
portions thereof validly tendered and not properly withdrawn pursuant to the
Exchange Offer; and

 

(vii)                           deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Issuer and issue, and cause the Trustee to promptly
authenticate and mail to each Holder, an Exchange Security equal in principal
amount to the principal amount of the Registrable Securities surrendered by such
Holder; provided, however, that, in the case of any Registrable Securities held
in global form by a depositary, authentication and delivery to such depositary
of one or more Exchange Securities in global form in an equivalent principal
amount thereto for the account of such Holders in accordance with the Indenture
shall satisfy such authentication and delivery requirement.

 

Each Holder (including, without limitation, each Participating Broker-Dealer)
who participates in the Exchange Offer will be required to represent to the
Issuer, in writing (which may be contained in the applicable letter of
transmittal), that: (1) any Exchange Securities acquired in exchange for
Registrable Securities tendered are being acquired in the ordinary course of
business of the Person receiving such Exchange Securities, whether or not such
recipient is a Holder of Registrable Securities, (2) neither such Holder nor, to
the actual knowledge of such Holder, any other Person receiving Exchange
Securities from such Holder has an arrangement or understanding with any Person
to participate in the distribution of the Exchange Securities in violation of
the provisions of the 1933 Act, (3) the Holder is not an Affiliate of the Issuer
or if it is an Affiliate, it will comply with the registration and prospectus
delivery requirements of the 1933 Act to the extent applicable, (4) if such
Holder is not a Participating Broker-Dealer, it has not engaged in, and does not
intend to engage in, the distribution of Exchange Securities, (5) if such Holder
is a Participating Broker-Dealer, such Holder acquired the Registrable
Securities as a result of market-making activities or other trading activities,
it will deliver a prospectus in connection with any resale of the Exchange
Securities and it will comply with the applicable provisions of the 1933 Act
with respect to resale of any Exchange Securities, and (6) such Holder has full
power and authority to transfer the Registrable Securities in exchange for the
Exchange Securities.

 

The Issuer and the Guarantors shall comply with the applicable requirements of
the 1933 Act, the 1934 Act, and other applicable laws and regulations in
connection with the Exchange Offer.  The Exchange Offer shall not be subject to
any conditions, other than (1) that the Exchange Offer does not violate
applicable law or any applicable interpretation of the Staff of the SEC,
(2) that no action or proceeding shall have been instituted or threatened in any
court or by any governmental agency with respect to the Exchange Offer and no
material adverse development shall have occurred with respect to the Issuer or
any Guarantor, (3) that all governmental approvals shall have been obtained that
the Issuer and the Guarantors deem necessary for the consummation of the
Exchange Offer, (4) that the conditions precedent to the Issuer’s and the
Guarantors’ obligations under this Agreement shall have been fulfilled, and
(5) such other conditions as shall be deemed necessary or appropriate by the
Issuer and the Guarantors in their reasonable judgment.

 

7

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT THAT


 


(I)                                     THE ISSUER IS REQUIRED TO CONSUMMATE AN
EXCHANGE OFFER PURSUANT TO SECTION 2(A) HEREOF BUT DETERMINES THAT THE EXCHANGE
OFFER REGISTRATION PROVIDED FOR IN SECTION 2(A) ABOVE IS NOT AVAILABLE OR MAY
NOT BE CONSUMMATED AS SOON AS PRACTICABLE AFTER THE EXCHANGE DATE BECAUSE IT
WOULD VIOLATE APPLICABLE LAW OR THE APPLICABLE INTERPRETATIONS OF THE STAFF OF
THE SEC,


 


(II)                                  THE ISSUER IS REQUIRED TO CONSUMMATE AN
EXCHANGE OFFER PURSUANT TO SECTION 2(A) HEREOF BUT THE EXCHANGE OFFER
REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE REGISTRATION TRIGGER
DATE,


 


(III)                               ANY HOLDER OF REGISTRABLE SECURITIES
NOTIFIES THE ISSUER AFTER THE COMMENCEMENT OF THE EXCHANGE OFFER THAT DUE TO A
CHANGE IN APPLICABLE LAW OR SEC POLICY IT IS NOT ENTITLED TO PARTICIPATE IN THE
EXCHANGE OFFER,


 


(IV)                              ANY HOLDER THAT PARTICIPATES IN THE EXCHANGE
OFFER (AND TENDERS ITS REGISTRABLE SECURITIES PRIOR TO THE EXPIRATION THEREOF)
DOES NOT RECEIVE EXCHANGE SECURITIES ON THE DATE OF THE EXCHANGE THAT MAY BE
SOLD WITHOUT RESTRICTION UNDER STATE AND FEDERAL SECURITIES LAWS (OTHER THAN DUE
SOLELY TO THE STATUS OF SUCH HOLDER AS AN AFFILIATE OF THE ISSUER OR AS A
PARTICIPATING BROKER-DEALER), OR


 


(V)                                 THE ISSUER RECEIVES A WRITTEN REQUEST (A
“SHELF REQUEST”) FROM ANY INITIAL PURCHASER REPRESENTING THAT IT HOLDS
REGISTRABLE SECURITIES THAT, IN THE OPINION OF COUNSEL FOR THE INITIAL
PURCHASERS, ARE NOT FREELY TRADABLE ON THE REGISTRATION TRIGGER DATE,

 

then the Issuer and the Guarantors shall as promptly as practicable file a Shelf
Registration Statement providing for the sale of all of the Registrable
Securities by the Holders thereof and use their commercially reasonable efforts
to have such Shelf Registration Statement become effective by the 90th day
following (A) the date of determination, in the case of (i) above, (B) the
Registration Trigger Date, in the case of (ii) above, (C) the date of
notification, in the case of (iii) above, (D) the Exchange Date, in the case of
(iv) above, and (E) the date the Company receives the Shelf Request, in the case
of (v) above (each of such dates, as applicable, the “Shelf Registration
Effectiveness Date”).

 

In the event the Issuer and the Guarantors are required to file a Shelf
Registration Statement solely as a result of the matters referred to in clauses
(iii) or (v) of the preceding sentence, the Issuer and the Guarantors shall file
and use their commercially reasonable efforts to have declared effective by the
SEC both an Exchange Offer Registration Statement pursuant to Section 2(a) with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
such other Holders or the Initial Purchasers, as applicable, after completion of
the Exchange Offer.  The Issuer and the Guarantors agree, except as set forth
herein, to use their commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the earlier of (i) two years
after the Closing Date or (ii) the date on which all of the Registrable
Securities covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement or otherwise no

 

8

--------------------------------------------------------------------------------


 

longer constitute Registrable Securities (the “Shelf Effectiveness Period”). 
The Issuer and the Guarantors further agree to supplement or amend the Shelf
Registration Statement if required by the rules, regulations, or instructions
applicable to the registration form used by the Issuer for such Shelf
Registration Statement or by the 1933 Act or by any other rules and regulations
thereunder for shelf registration or if reasonably requested by a Holder of
Registrable Securities listed in the Shelf Registration Statement and the
related Prospectus with respect to information relating to such Holder, and to
use their commercially reasonable efforts to cause any such amendment to become
effective and such Shelf Registration Statement to become usable as soon as
thereafter practicable.  The Issuer and the Guarantors agree to furnish to the
Holders of Registrable Securities listed in the Shelf Registration Statement and
the related Prospectus, upon request, copies of any such supplement or amendment
promptly after its being used or filed with the SEC.  Notwithstanding the
foregoing, the Issuer and the Guarantors shall not be required to file more than
one post-effective amendment to the Shelf Registration Statement in any fiscal
quarter, such timing to be determined in the reasonable discretion of the
Issuer, to add one or more Holders to the “Selling Securityholders” table of the
Shelf Registration Statement or to update any information in such table. 
Notwithstanding anything to the contrary contained herein, if any exchange offer
is consummated after the Exchange Date, any obligations of the Issuer and the
Guarantors arising as a result of clause (ii) above shall terminate and such
exchange offer shall be deemed an Exchange Offer pursuant to Section 2(a).


 


(C)                                  THE ISSUER AND THE GUARANTORS SHALL PAY ALL
REGISTRATION EXPENSES IN CONNECTION WITH THE REGISTRATION PURSUANT TO
SECTION 2(A) OR SECTION 2(B).  EACH HOLDER SHALL PAY ALL UNDERWRITING DISCOUNTS
AND COMMISSIONS AND TRANSFER TAXES, IF ANY, RELATING TO THE REGISTRATION OF SUCH
HOLDER’S REGISTRABLE SECURITIES PURSUANT TO THE EXCHANGE OFFER REGISTRATION
STATEMENT OR THE SHELF REGISTRATION STATEMENT.


 


(D)                                 AN EXCHANGE OFFER REGISTRATION STATEMENT
PURSUANT TO SECTION 2(A) HEREOF OR A SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2(B) HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS
BEEN DECLARED EFFECTIVE BY THE SEC OR, IN THE CASE OF A SHELF REGISTRATION
STATEMENT, IS AUTOMATICALLY EFFECTIVE UPON FILING WITH THE SEC AS PROVIDED BY
RULE 462 UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT, IF, AFTER IT HAS
BEEN DECLARED EFFECTIVE, THE OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A
SHELF REGISTRATION STATEMENT IS INTERFERED WITH BY ANY STOP ORDER, INJUNCTION OR
OTHER ORDER OR REQUIREMENT OF THE SEC OR ANY OTHER GOVERNMENTAL AGENCY OR COURT,
SUCH REGISTRATION STATEMENT WILL BE DEEMED NOT TO BE EFFECTIVE DURING THE PERIOD
OF SUCH INTERFERENCE UNTIL THE OFFERING OF REGISTRABLE SECURITIES PURSUANT TO
SUCH REGISTRATION STATEMENT MAY LEGALLY RESUME.

 

As provided for in the Indenture, the annual interest rate on the Registrable
Securities will be increased (the “Additional Interest”) under the following
conditions:

 

subject to Sections 2(f) and 2(g), if (i) an Exchange Offer Registration
Statement is required to be filed pursuant to Section 2(a) hereof and (A) the
Exchange Offer Registration Statement has not been declared effective by the SEC
on or prior to the Registration Trigger Date (and the Shelf Registration
Statement has not become effective), or (B) the Exchange Offer Registration
Statement has been declared effective by the SEC but the Issuer has not
exchanged Exchange Securities for all Registrable

 

9

--------------------------------------------------------------------------------


 

Securities validly tendered in accordance with the terms of the Exchange Offer
on or prior to the end of the Exchange Period or (ii) if a Shelf Registration
Statement is required pursuant to Section 2(b) hereof and such Shelf
Registration Statement (A) does not become effective on or prior to the Shelf
Registration Effectiveness Date, or (B) is filed and becomes effective but
thereafter ceases to be effective or usable during the Shelf Effectiveness
Period (1) as a result of an order suspending the effectiveness of the Shelf
Registration Statement or otherwise, or (2) if related to the events or
circumstances set forth in Section 2(g) below, for more than 60 days (whether or
not consecutive) in any 12-month period (each such event referred to in clauses
(i) and (ii), a “Registration Default”), then Additional Interest shall accrue
on the principal amount of the Registrable Securities at a rate of 0.25% per
annum commencing (1) on the Registration Trigger Date, in the case of
(i)(A) above, (2) at the end of the Exchange Period, in the case of
(i)(B) above, (3) on the Shelf Registration Effectiveness Date, in the case of
(ii)(A) above, (4) on the day such Shelf Registration Statement ceases to be
effective, in the case of (ii)(B)(1) above, or (5) on the 61st day the
Prospectus ceases to be usable for resales, in the case of (ii)(B)(2) above, and
such Additional Interest rate shall continue to, but excluding, the earlier of
(1) the date on which such Registration Default has been cured as set forth
below or (2) the date that is two years after the Closing Date (it being
understood and agreed that, in the case of a Registration Default under clause
(i)(A) or (i)(B) above, no Additional Interest shall accrue on Registrable
Securities that (y) have been provided the opportunity to be tendered in an
Exchange Offer or (z) are then covered by an effective Shelf Registration
Statement).

 

Upon (1) the earlier of (x) the exchange of Exchange Securities for all
Registrable Securities tendered in an Exchange Offer and (y) the effectiveness
of the Shelf Registration Statement (in the case of clause (i)(A) above),
(2) the exchange of Exchange Securities for all Registrable Securities tendered
in an Exchange Offer (in the case of clause (i)(B) above), (3) the effectiveness
of the Shelf Registration Statement (in the case of clause (ii)(A) above), and
(4) the effectiveness of the Shelf Registration Statement which had ceased to
remain effective (in the case of clause (ii)(B) above), Additional Interest on
the Registrable Securities as a result of such clause (or the relevant subclause
thereof), as the case may be, shall cease to accrue; provided, however, that in
the case of a Registration Default relating to a Shelf Registration Statement
required to be filed under Sections 2(b)(iii) or 2(b)(v) hereof,  it is
expressly understood that Additional Interest shall be payable only with respect
to the Registrable Securities so requested to be registered pursuant to such
sections, and provided, further, however, that if a Registration Default under
clause (ii)(B) above occurs because of the filing of a post-effective amendment
to a Shelf Registration Statement to incorporate annual audited financial
information with respect to the Issuer or to add Holders to the “Selling
Securityholders” table (or to update any information in such table) where such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related Prospectus, it is expressly understood that
Additional Interest shall be payable only from and after the date such
Registration Default continues for at least 30 days and shall be payable only to
holders of Registrable Securities listed in such Shelf Registration Statement.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is pending, and (2) a Holder of Registrable Securities or Exchange Securities
who is not entitled to the benefits of the Shelf Registration Statement,
including a Holder whose Registrable Securities are excluded from a Shelf
Registration Statement as a result of its failure to provide the information
required by Section 2(f) hereof, shall not be entitled to Additional Interest
with respect to a Registration Default that pertains to the Shelf Registration
Statement.

 


(E)           WITHOUT LIMITING THE REMEDIES AVAILABLE TO THE HOLDERS, THE ISSUER
AND THE GUARANTORS ACKNOWLEDGE THAT ANY FAILURE BY THE ISSUER AND THE GUARANTORS
TO COMPLY WITH THEIR OBLIGATIONS UNDER SECTION 2(A) AND SECTION 2(B) HEREOF MAY
RESULT IN MATERIAL IRREPARABLE INJURY TO THE HOLDERS FOR WHICH THERE IS NO
ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH
INJURIES PRECISELY AND THAT, IN THE EVENT OF ANY SUCH FAILURE, ANY HOLDER MAY
OBTAIN SUCH RELIEF AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE THE ISSUER’S AND
THE GUARANTORS’ OBLIGATIONS UNDER SECTION 2(A) AND SECTION 2(B) HEREOF.


 


(F)            NO HOLDER OF REGISTRABLE SECURITIES MAY INCLUDE ANY OF ITS
REGISTRABLE SECURITIES IN ANY SHELF REGISTRATION UNLESS AND UNTIL SUCH HOLDER
FURNISHES TO THE ISSUER, IN WRITING WITHIN 15 DAYS AFTER RECEIPT OF A REQUEST
THEREFOR, THE INFORMATION WITH RESPECT TO SUCH HOLDER SPECIFIED IN REGULATION
S-K UNDER THE 1933 ACT AND ANY OTHER APPLICABLE RULES, REGULATIONS OR POLICIES
OF THE SEC FOR USE IN CONNECTION WITH ANY SHELF REGISTRATION OR PROSPECTUS
INCLUDED THEREIN, ON A FORM TO BE PROVIDED BY THE ISSUER.  EACH SELLING HOLDER
AGREES TO FURNISH PROMPTLY TO THE ISSUER ADDITIONAL INFORMATION TO BE DISCLOSED
SO THAT THE INFORMATION PREVIOUSLY FURNISHED TO THE ISSUER BY SUCH HOLDER DOES
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING.  NO HOLDER OF REGISTRABLE SECURITIES SHALL BE ENTITLED TO
ADDITIONAL INTEREST PURSUANT TO SECTION 2(D) HEREOF UNLESS AND UNTIL SUCH HOLDER
SHALL HAVE PROVIDED ALL SUCH INFORMATION.


 


(G)           THE ISSUER AND THE GUARANTORS MAY DELAY THE FILING OR THE
EFFECTIVENESS OF AN EXCHANGE OFFER REGISTRATION STATEMENT OR A SHELF
REGISTRATION STATEMENT (INCLUDING ANY POST-EFFECTIVE AMENDMENT THERETO) FOR A
PERIOD OF UP TO 30 DAYS DURING ANY 90-DAY PERIOD IF (I) THERE OCCUR MATERIAL
EVENTS OR DEVELOPMENTS WITH RESPECT TO THE ISSUER AND THE GUARANTORS THAT WOULD
NEED TO BE DESCRIBED IN SUCH REGISTRATION STATEMENT OR THE RELATED PROSPECTUS,
AND THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT IS REASONABLY REQUIRED TO
BE SUSPENDED WHILE SUCH REGISTRATION STATEMENT AND RELATED PROSPECTUS ARE
AMENDED OR SUPPLEMENTED TO REFLECT SUCH EVENTS OR DEVELOPMENTS, (II) THERE OCCUR
MATERIAL EVENTS OR DEVELOPMENTS WITH RESPECT TO THE ISSUER OR ANY OF ITS
AFFILIATES, THE DISCLOSURE OF WHICH THE ISSUER AND THE GUARANTORS DETERMINE IN
GOOD FAITH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS OR
PROSPECTS OF THE ISSUER AND THE GUARANTORS, OR (III) THE ISSUER AND THE
GUARANTORS DO NOT WISH TO DISCLOSE PUBLICLY A PENDING MATERIAL BUSINESS
TRANSACTION THAT HAS NOT YET BEEN PUBLICLY DISCLOSED; PROVIDED, HOWEVER, THAT
ANY DELAY PERIOD WITH RESPECT TO REGISTRATION DEFAULTS ARISING UNDER THIS
SECTION 2(G) WILL NOT ALTER THE OBLIGATIONS OF THE ISSUER AND THE GUARANTORS TO
PAY ADDITIONAL INTEREST WITH RESPECT TO A REGISTRATION DEFAULT SUBJECT TO THE
LIMITATIONS AND EXCEPTIONS SET FORTH IN SECTION 2(D) ABOVE.


 


(H)           ADDITIONAL INTEREST DUE ON THE SECURITIES PURSUANT TO
SECTION 2(D) HEREOF WILL BE PAYABLE IN CASH SEMIANNUALLY IN ARREARS ON THE SAME
INTEREST PAYMENT DATES AS THE SECURITIES,

 

11

--------------------------------------------------------------------------------


 


COMMENCING WITH THE FIRST INTEREST PAYMENT DATE OCCURRING AFTER ANY SUCH
ADDITIONAL INTEREST COMMENCES TO ACCRUE.

 


3.             REGISTRATION PROCEDURES.

 

In connection with the obligations of the Issuer and the Guarantors with respect
to the Registration Statements pursuant to Section 2(a) and Section 2(b) hereof,
the Issuer and the Guarantors shall:

 

(a)           prepare and file with the SEC a Registration Statement on the
appropriate form under the 1933 Act, which form (x) shall be selected by the
Issuer and (y) shall, in the case of a Shelf Registration, be available for the
sale of the Registrable Securities by the selling Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith, and use their commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective in accordance
with Section 2 hereof;

 

(b)           prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period and, except for such
periods as to which such action is not required pursuant to Section 2(g) hereof,
cause each Prospectus to be supplemented by any prospectus supplement required
by applicable law and, as so supplemented, to be filed pursuant to Rule 424
under the 1933 Act; to keep each Prospectus current during the period described
under Section 4(3) and Rule 174 under the 1933 Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

 

(c)           in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities listed in the Shelf Registration Statement and the
related Prospectus, to counsel for the Holders and to each Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
Underwriter may reasonably request, in order to facilitate the public sale or
other disposition of the Registrable Securities thereunder; and, except for the
periods set forth in Section 2(g) hereof, the Issuer and the Guarantors consent
to the use of such Prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the selling Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus or any amendment or supplement thereto in accordance with applicable
law;

 

(d)           use their commercially reasonable efforts to register or qualify
the Registrable Securities under all applicable state securities or “blue sky”
laws of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, to cooperate
with such Holders in connection with any filings

 

12

--------------------------------------------------------------------------------


 

required to be made with the New York Stock Exchange and FINRA and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that none
of the Issuer or the Guarantors shall be required to (i) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (ii) file any
general consent to service of process or (iii) subject itself to taxation in any
such jurisdiction if it is not so subject;

 

(e)           in the case of a Shelf Registration, notify each Holder of
Registrable Securities listed in the Shelf Registration Statement and the
related Prospectus and counsel for the Holders promptly and, if requested by any
such Holder or counsel, confirm such advice in writing (i) when a Registration
Statement has become effective and when any post-effective amendment thereto has
been filed and becomes effective, (ii) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement
and Prospectus or for additional information after the Registration Statement
has become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if,
between the effective date of a Registration Statement and the closing of any
sale of Registrable Securities covered thereby, the representations and
warranties of the Issuer and the Guarantors contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to the offering cease to be true and correct in all material respects
or if the Issuer or the Guarantors receive any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
happening of any event during the period a Shelf Registration Statement is
effective which makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or which requires the making
of any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading, and (vi) of any determination by the Issuer
and the Guarantors that a post-effective amendment to a Registration Statement 
(other than an amendment that does nothing more substantive than add one or more
Holders to the “Selling Securityholders” table of such Registration Statement or
to update any information set forth in such table) would be appropriate except,
in the case of clauses (iv), (v), and (vi), with respect to any event,
development or transaction permitted to be kept confidential under Section 2(g)
hereof, the Issuer and the Guarantors shall not be required to describe such
event, development or transaction in the written notice provided;

 

(f)            make commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement as promptly
as practicable and provide reasonably prompt notice to each Holder of the
withdrawal of any such order;

 

(g)           in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities listed in the Shelf Registration Statement and the
related Prospectus, without charge, at least one conformed copy of each
Registration Statement and any post-

 

13

--------------------------------------------------------------------------------


 

effective amendment thereto (without documents incorporated therein by reference
or exhibits thereto, unless requested);

 

(h)           in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities listed in the Shelf Registration Statement and
the related Prospectus to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders may reasonably request at least one
business day prior to the closing of any sale of Registrable Securities;

 

(i)            in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(e)(v) hereof, as promptly as practicable prepare
and file with the SEC a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; the Issuer and the Guarantors agree to
notify the Holders of Registrable Securities listed in the Shelf Registration
Statement and the related Prospectus to suspend use of the Prospectus as
promptly as practicable after the occurrence of such an event, and such Holders
hereby agree to suspend use of the Prospectus until the Issuer and the
Guarantors have amended or supplemented the Prospectus to correct such
misstatement or omission and expressly agree to maintain the information
contained in such notice confidential (except that such information may be
disclosed to its counsel) until it has been publicly disclosed by the Issuer and
the Guarantors; notwithstanding the foregoing, the Issuer and the Guarantors
shall not be required to amend or supplement a Registration Statement, any
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference if (i) an event occurs and is continuing as a result of
which the Shelf Registration, any related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, would, in the
Issuer’s and the Guarantors’ good faith judgment, contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein not misleading (with respect to such a Prospectus only, in
the light of the circumstances under which they were made), and (ii) (a) the
Issuer and the Guarantors determine in their good faith judgment that the
disclosure of such event at such time would have a material adverse effect on
the business, operations or prospects of the Issuer and the Guarantors, or
(b) the disclosure otherwise relates to a pending material business transaction
that has not yet been publicly disclosed;

 

(j)            in the case of a Shelf Registration Statement, a reasonable time
prior to the filing of any Registration Statement, any Prospectus, any amendment
to a Registration Statement or amendment or supplement to a Prospectus, provide
copies of such document to, the Holders of Registrable Securities listed in the
Shelf Registration Statement and the related Prospectus and their counsel and
make such of the representatives of the Issuer and the Guarantors as shall be
reasonably requested by such Holders or their counsel

 

14

--------------------------------------------------------------------------------


 

available for discussion of such document, and shall not at any time file or
make any amendment to the Registration Statement, any Prospectus or any
amendment of or supplement to a Registration Statement or a Prospectus, of which
such Holders and their counsel shall not have previously been advised and
furnished a copy or to which such Holders or their counsel shall reasonably
object on a timely basis, except for any Registration Statement or amendment
thereto or related Prospectus or supplement thereto (a copy of which has been
previously furnished as provided in the preceding sentence) which counsel to the
Issuer and the Guarantors has advised the Issuer and the Guarantors in writing
is required to be filed in order to comply with applicable law; provided,
however, that the foregoing procedures shall be coordinated on behalf of such
Holders by a representative designated by the majority in aggregate principal
amount of the Holders selling Registrable Securities;

 

(k)           obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

 

(l)            cause the Indenture to be qualified under the Trust Indenture Act
of 1939, as amended (the “TIA”), in connection with the registration of the
Exchange Securities or Registrable Securities, as the case may be, cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use their commercially reasonable efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

 

(m)          in the case of an Underwritten Offering pursuant to a Shelf
Registration, make available for inspection upon written request by a
representative of the Holders of the Registrable Securities listed in the Shelf
Registration Statement and the related Prospectus, any Underwriter participating
in any disposition pursuant to such Shelf Registration Statement, and attorneys
and accountants designated by such Holders, at reasonable times and in a
reasonable manner, all pertinent financial and other records, pertinent
documents and properties of the Issuer and the Guarantors as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the respective officers, directors and employees of
the Issuer and the Guarantors to supply all information reasonably requested by
any such representative, Underwriter, attorney or accountant in connection with
their due diligence responsibilities under a Shelf Registration Statement;
provided, however, that records and information that the Issuer and the
Guarantors determine in good faith to be confidential and so notifies such
representative, Underwriter, attorney, or accountant are confidential shall not
be disclosed to any such representative, Underwriter, attorney, or accountant
unless (i) the disclosure of such information is necessary to avoid or correct a
material misstatement or material omission in an effective Registration
Statement or Prospectus, (ii) the release of such information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction or
(iii) the information has been made generally available to the public other than
by any of such persons or an Affiliate of any such persons, provided, however,
that if any such information has been disclosed to any such representative,
Underwriter, attorney, or

 

15

--------------------------------------------------------------------------------


 

accountant, prior notice shall be provided as soon as practicable to the Issuer
and the Guarantors of the potential disclosure of any information by such person
under the circumstances described in clause (i) or (ii) of this sentence in
order to permit the Issuer and the Guarantors to obtain a protective order;
provided, further, however, that if such records and information are determined
to be confidential, the Issuer and the Guarantors shall (a) provide summaries of
such information to counsel for such Underwriter or (b) provide other means as
reasonably requested by the Underwriter to enable such Underwriter to satisfy
its due diligence requirements without compromising the confidentiality of such
information;

 

(n)           if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, (i) subject to Section 2(b) of this
Agreement, promptly incorporate in a Prospectus supplement or post-effective
amendment such information with respect to such Holder as such Holder reasonably
requests to be included therein and (ii) subject to Section 2(b) of this
Agreement, make all required filings of such Prospectus supplement or such
post-effective amendment as soon as the Issuer has received notification of the
matters to be incorporated in such filing; and

 

(o)           in the case of an Underwritten Offering pursuant to a Shelf
Registration, enter into such customary agreements and take all such other
actions in connection therewith (including those requested by the Holders of a
majority of the Registrable Securities being sold) in order to expedite or
facilitate the disposition of such Registrable Securities and in connection
therewith, (i) to the extent possible, make such representations and warranties
to any Underwriters of such Registrable Securities with respect to the business
of the Issuer and its subsidiaries, the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same in writing if and
when requested, (ii) obtain opinions of counsel to the Issuer and the Guarantors
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to such Underwriters and their respective counsel) addressed to
each Underwriter of Registrable Securities, covering the matters customarily
covered in opinions requested in underwritten offerings, (iii) obtain “cold
comfort” letters from the independent certified public accountants of the
Issuer  (and, if necessary, any other certified public accountant of any
subsidiary of the Issuer, or of any business acquired by the Issuer for which
financial statements and financial data are or are required to be included in
the Registration Statement) addressed to each Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into,
include in such underwriting agreement indemnification provisions and procedures
no less favorable to the selling Holders and underwriters, if any, than those
set forth in Section 5 hereof (or such other provisions and procedures
acceptable to Holders of a majority in aggregate principal amount of Registrable
Securities covered by such Registration Statement and the underwriters (if any),
and (v) deliver such documents and certificates as may be reasonably requested
by the Underwriters, and which are customarily delivered in underwritten
offerings, to evidence the continued validity of the representations and
warranties of

 

16

--------------------------------------------------------------------------------


 

the Issuer and the Guarantors made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in an underwriting agreement.

 

In the case of a Shelf Registration Statement, the Issuer may require each
Holder of Registrable Securities to furnish to the Issuer such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Issuer may from time to time reasonably request in
writing.  The Issuer may exclude from such registration the Registrable
Securities of any seller so long as such seller fails to furnish such
information within a reasonable time after receiving such request.  Each seller
as to which any Shelf Registration is being effected agrees to furnish promptly
to the Issuer all information required to be disclosed in order to make the
information previously furnished to the Issuer by such seller not materially
misleading.

 

In the case of a Shelf Registration Statement or if Participating Broker-Dealers
who have notified the Issuer that they will be utilizing the Prospectus
contained in the Exchange Offer Registration Statement as provided in this
Section 3(o) are seeking to sell Exchange Securities and are required to deliver
Prospectuses, each Holder agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in Section 3(e)(v)
hereof, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to a Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by
Section 3(i) hereof, and, if so directed by the Issuer, such Holder will deliver
to the Issuer (at its expense) all copies in its possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.  If the Issuer shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Issuer shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions.

 

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering.  In any such Underwritten Offering, the investment banker or
investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.

 


4.             PARTICIPATION OF BROKER-DEALERS IN EXCHANGE OFFER.


 


(A)           THE STAFF OF THE SEC HAS TAKEN THE POSITION THAT ANY BROKER-DEALER
THAT RECEIVES EXCHANGE SECURITIES FOR ITS OWN ACCOUNT IN THE EXCHANGE OFFER IN
EXCHANGE FOR SECURITIES THAT WERE ACQUIRED BY SUCH BROKER-DEALER AS A RESULT OF
MARKET-MAKING OR OTHER TRADING ACTIVITIES (A “PARTICIPATING BROKER-DEALER”), MAY
BE DEEMED TO BE AN “UNDERWRITER” WITHIN THE MEANING OF THE 1933 ACT AND MUST
DELIVER A PROSPECTUS MEETING THE REQUIREMENTS OF THE 1933 ACT IN CONNECTION WITH
ANY RESALE OF SUCH EXCHANGE SECURITIES.

 

17

--------------------------------------------------------------------------------


 

The Issuer and the Guarantors understand that it is the Staff’s position that if
the Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.

 


(B)           IN LIGHT OF THE ABOVE, NOTWITHSTANDING THE OTHER PROVISIONS OF
THIS AGREEMENT, THE ISSUER AND THE GUARANTORS AGREE THAT THE PROVISIONS OF THIS
AGREEMENT AS THEY RELATE TO A SHELF REGISTRATION SHALL ALSO APPLY TO AN EXCHANGE
OFFER REGISTRATION TO THE EXTENT, AND WITH SUCH REASONABLE MODIFICATIONS THERETO
AS MAY BE, REASONABLY REQUESTED BY ONE OR MORE PARTICIPATING BROKER-DEALERS AS
PROVIDED IN CLAUSE (II) BELOW, IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF ANY EXCHANGE SECURITIES BY PARTICIPATING BROKER-DEALERS
CONSISTENT WITH THE POSITIONS OF THE STAFF RECITED IN SECTION 4(A) ABOVE;
PROVIDED, HOWEVER, THAT:


 


(I)            THE ISSUER AND THE GUARANTORS SHALL NOT BE REQUIRED TO KEEP THE
EXCHANGE OFFER REGISTRATION STATEMENT EFFECTIVE, AS WOULD OTHERWISE BE
CONTEMPLATED BY SECTION 2(B) FOR A PERIOD EXCEEDING 90 DAYS AFTER THE DATE ON
WHICH SUCH EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE (AS SUCH
PERIOD MAY BE EXTENDED PURSUANT TO THE PENULTIMATE PARAGRAPH OF SECTION 3 OF
THIS AGREEMENT AS APPLIED TO SUCH EXCHANGE OFFER REGISTRATION STATEMENT);


 


(II)           THE ISSUER AND THE GUARANTORS SHALL NOT BE REQUIRED TO AMEND OR
SUPPLEMENT THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION
STATEMENT, AS WOULD OTHERWISE BE CONTEMPLATED BY SECTION 3(I), FOR A PERIOD
EXCEEDING 90 DAYS AFTER THE DATE ON WHICH SUCH EXCHANGE OFFER REGISTRATION
STATEMENT IS DECLARED EFFECTIVE (AS SUCH PERIOD MAY BE EXTENDED PURSUANT TO THE
PENULTIMATE PARAGRAPH OF SECTION 3 OF THIS AGREEMENT AS APPLIED TO SUCH EXCHANGE
OFFER REGISTRATION STATEMENT) AND PARTICIPATING BROKER-DEALERS SHALL NOT BE
AUTHORIZED BY THE ISSUER TO DELIVER AND SHALL NOT DELIVER SUCH PROSPECTUS AFTER
SUCH PERIOD IN CONNECTION WITH THE RESALES CONTEMPLATED BY THIS SECTION 4; AND


 


(III)          THE APPLICATION OF THE SHELF REGISTRATION PROCEDURES SET FORTH IN
SECTION 3 OF THIS AGREEMENT TO AN EXCHANGE OFFER REGISTRATION, TO THE EXTENT NOT
REQUIRED BY THE POSITIONS OF THE STAFF OF THE SEC OR THE 1933 ACT AND THE RULES
AND REGULATIONS THEREUNDER, WILL BE IN CONFORMITY WITH THE REASONABLE REQUEST IN
WRITING TO THE ISSUER BY ONE OR MORE BROKER-DEALERS WHO CERTIFY TO THE ISSUER IN
WRITING THAT THEY ANTICIPATE THAT THEY WILL BE PARTICIPATING BROKER-DEALERS; AND
PROVIDED, FURTHER, HOWEVER, THAT, IN CONNECTION WITH SUCH APPLICATION OF THE
SHELF REGISTRATION PROCEDURES SET FORTH IN SECTION 3 TO AN EXCHANGE OFFER
REGISTRATION, THE ISSUER AND THE GUARANTORS SHALL BE OBLIGATED (X) TO DEAL ONLY
WITH THE BROKER-DEALER REPRESENTATIVES AND (Y) TO PAY THE FEES AND EXPENSES OF
ONLY ONE COUNSEL REPRESENTING THE PARTICIPATING BROKER-DEALERS.

 

18

--------------------------------------------------------------------------------


 


5.                                      INDEMNIFICATION AND CONTRIBUTION.

 

The Issuer and the Guarantors hereby agree to indemnify and hold harmless each
Holder of Registrable Securities and each Participating Broker-Dealer selling
Exchange Securities during the applicable period, and each Person, if any, who
controls such Person or its affiliates within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act (each, a “Participant”) from and against
any and all losses, claims, damages, liabilities or expenses (whether direct or
indirect, in contract, tort or otherwise) whatsoever, as incurred (including the
cost of any investigation or preparation) arising out of or based upon:

 


(I)                                     ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT (OR ANY
AMENDMENT THERETO) OR PROSPECTUS (AS AMENDED OR SUPPLEMENTED IF THE ISSUER AND
GUARANTORS SHALL HAVE FURNISHED ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR ANY
PRELIMINARY PROSPECTUS; OR


 


(II)                                  THE OMISSION OR ALLEGED OMISSION TO STATE,
IN ANY REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO) OR PROSPECTUS (AS
AMENDED OR SUPPLEMENTED IF THE ISSUER AND THE GUARANTORS SHALL HAVE FURNISHED
ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR ANY PRELIMINARY PROSPECTUS OR ANY
OTHER DOCUMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO, A MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING;


 

provided, however, the Issuer and the Guarantors will not be liable in any such
case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in any Registration Statement (or any
amendment thereto) or Prospectus (as amended or supplemented if the Issuer and
the Guarantors shall have furnished any amendments or supplements thereto) or
any preliminary prospectus or any amendment or supplement thereto of a material
fact necessary in order to make the statements made therein, in the light of the
circumstances under with they were made, not misleading, if in any case such
statement or omission relates to such Participant and was made in reliance upon
and in conformity with information furnished in writing to the Issuer by such
Participant expressly for use therein.  The indemnity provided for in this
Section 5 will be in addition to any liability that the Issuer and the
Guarantors may otherwise have to the indemnified parties.  None of the Issuer or
the Guarantors shall be liable under this Section 5 for any settlement of any
claim or action effected without its prior written consent, which shall not be
unreasonably withheld.  No Participant shall, without the prior written consent
of the Issuer and the Guarantors, effect any settlement or compromise of any
pending or threatened proceeding in respect of which the Issuer or the
Guarantors are or could have been a party, or indemnity could have been sought
hereunder by the Issuer and the Guarantors, unless such settlement (A) includes
an unconditional release of the Issuer and the Guarantors from all liability in
any way related to or arising out of such litigation or proceeding and (B) does
not impose any actual or potential liability or any other obligation upon the
Issuer or any Guarantor and does not contain any factual or legal admission of
fault, culpability or a failure to act by or with respect to the Issuer or any
Guarantor.

 

Each Participant, severally and not jointly, agrees to hold the Issuer and the
Guarantors harmless and to indemnify the Issuer and the Guarantors (including
any of their respective

 

19

--------------------------------------------------------------------------------


 

affiliated companies and any director, officer, agent or employee of the Issuer,
the Guarantors or any such affiliated company) and any director, officer, or
other person controlling (within the meaning of Section 15 of the 1933 Act or
Section 20(a) of the 1934 Act) the Issuer and the Guarantors (including any of
the Issuer’s affiliated companies) from and against any and all losses, claims,
damages, liabilities or expenses (whether direct or indirect, in contract, tort
or otherwise) whatsoever, as incurred (including the cost of any investigation
and preparation) arising out of or based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus, any amendment or supplement thereto, or any preliminary
prospectus, or (ii) the omission or the alleged omission to state therein a
material fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission relates to such Participant and was
made in reliance upon and in conformity with information furnished in writing by
such Participant, expressly for use therein.  The indemnity provided for in this
Section 5 will be in addition to any liability that the Participants may
otherwise have to the indemnified parties.  The Participants shall not be liable
under this Section 5 for any settlement of any claim or action effected without
their consent, which shall not be unreasonably withheld.  Neither the Issuer nor
the Guarantors shall, without the prior written consent of such Participant,
effect any settlement or compromise of any pending or threatened proceeding in
respect of which such Participant is or could have been a party, or indemnity
could have been sought hereunder by such Participant, unless such settlement
(A) includes an unconditional release of such Participant, from all liability in
any way related to or arising out of such litigation or proceeding and (B) does
not impose any actual or potential liability or any other obligation upon any
such Participant and does not contain any factual or legal admission of fault,
culpability or a failure to act by or with respect to any such Participant.

 

If a claim is made against any indemnified party as to which such indemnified
party may seek indemnity under this Section 5, such indemnified person shall
notify the indemnifying party promptly after any written assertion of such claim
threatening to institute an action or proceeding with respect thereto and shall
notify the indemnifying party promptly of any action commenced against such
indemnified party within a reasonable time after such indemnified party shall
have been served with a summons or other first legal process giving information
as to the nature and basis of the claim.  Failure to so notify the indemnifying
party shall not, however, relieve the indemnifying party from any liability
which it may have on account of the indemnity under this Section 5, except to
the extent such failure results in the forfeiture by the indemnifying party of
material rights and defenses.  The indemnifying party shall have the right to
assume the defense of any such litigation or proceeding, including the
engagement of counsel reasonably satisfactory to the indemnified party.  In any
such litigation or proceeding the defense of which the indemnifying party shall
have so assumed, any indemnified party shall have the right to participate in
such litigation or proceeding and to retain its own counsel, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the indemnifying party shall have failed promptly to assume the
defense thereof and employ counsel as provided above, or (ii) counsel to the
indemnified party reasonably determines that representation of such indemnified
party by the indemnifying party’s counsel would present the indemnifying party’s
counsel with a conflict of interest.  It is understood that the indemnifying
party shall not, in connection with any litigation or proceeding or related
litigation or proceeding in the same jurisdiction,

 

20

--------------------------------------------------------------------------------


 

be liable under this Agreement for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred.  Such separate firm shall be designated by the indemnified party.

 

To the extent the indemnity provided for in the foregoing paragraphs of this
Section 5 is for any reason held unenforceable although otherwise applicable in
accordance with its terms with respect to an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then the
indemnifying party agrees to contribute to the amount paid or payable by such
indemnified person as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by such
indemnified party, on the other, from the offering of the Securities or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing clause (i), but also the relative
fault of the indemnifying party, on the one hand, and of such indemnified party,
on the other, in connection with the statements, actions or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Issuer and the Guarantors, on the one hand, and by such Participant, on the
other, shall be deemed in the same proportion as the total proceeds from the
offering (before deducting expenses) of the Securities received by the Issuer
and the Guarantors bear to the total net profit received by such Participant in
connection with the sale of the Securities.  Relative fault shall be determined
by reference to, among other things, whether any alleged untrue statement or
omission or any other alleged conduct relates to information provided by the
Issuer and the Guarantors or other conduct by the Issuer and the Guarantors (or
their employees or other agents), on the one hand, or by such Participants, on
the other hand.

 

The parties agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of the previous paragraph. 
Notwithstanding any other provision of the previous paragraph, no Participant
shall be obligated to make contributions hereunder that in the aggregate exceed
the total net profit received by such Participant in connection with the sale of
the Securities, less the aggregate amount of any damages that such Participant
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact, and
no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.  For purposes of this
paragraph (d), each person, if any, who controls a Participant within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have
the same rights to contribution as the Participants, and each director of the
Issuer or any Guarantor, each officer of the Issuer or any Guarantor, if any,
who controls the Issuer or any Guarantor within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act, shall have the same rights to
contribution as the Issuer and the Guarantors.

 

21

--------------------------------------------------------------------------------


 


6.                                      MISCELLANEOUS.


 


(A)                                  NO INCONSISTENT AGREEMENTS.  THE ISSUER AND
THE GUARANTORS HAVE NOT ENTERED INTO, AND ON OR AFTER THE DATE OF THIS AGREEMENT
WILL NOT ENTER INTO, ANY AGREEMENT WHICH IS INCONSISTENT WITH THE RIGHTS GRANTED
TO THE HOLDERS OF REGISTRABLE SECURITIES IN THIS AGREEMENT OR OTHERWISE
CONFLICTS WITH THE PROVISIONS HEREOF.  THE RIGHTS GRANTED TO THE HOLDERS
HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT WITH THE
RIGHTS GRANTED TO THE HOLDERS OF THE ISSUER’S OR ANY OF THE GUARANTORS’ OTHER
ISSUED AND OUTSTANDING SECURITIES UNDER ANY SUCH AGREEMENTS.


 


(B)                                 AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN UNLESS THE ISSUER HAS OBTAINED THE WRITTEN
CONSENT OF HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING REGISTRABLE SECURITIES AFFECTED BY SUCH AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER OR CONSENT; PROVIDED, HOWEVER, THAT NO AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT TO ANY DEPARTURE FROM THE PROVISIONS
OF SECTION 5 HEREOF SHALL BE EFFECTIVE AS AGAINST ANY HOLDER OF REGISTRABLE
SECURITIES UNLESS CONSENTED TO IN WRITING BY SUCH HOLDER.  NOTWITHSTANDING THE
FOREGOING SENTENCE, (I) A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF
WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS OF
REGISTRABLE SECURITIES WHOSE SECURITIES ARE BEING SOLD PURSUANT TO A
REGISTRATION STATEMENT AND THAT DOES NOT DIRECTLY OR INDIRECTLY AFFECT, IMPAIR,
LIMIT OR COMPROMISE THE RIGHTS OF OTHER HOLDERS OF REGISTRABLE SECURITIES MAY BE
GIVEN BY HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF
REGISTRABLE SECURITIES BEING SOLD PURSUANT TO SUCH REGISTRATION STATEMENT, (II)
THIS AGREEMENT MAY BE AMENDED, WITHOUT THE CONSENT OF ANY HOLDER OF REGISTRABLE
SECURITIES, BY WRITTEN AGREEMENT SIGNED BY THE ISSUER AND THE INITIAL
PURCHASERS, TO CURE ANY AMBIGUITY, CORRECT OR SUPPLEMENT ANY PROVISION OF THIS
AGREEMENT THAT MAY BE INCONSISTENT WITH ANY OTHER PROVISION OF THIS AGREEMENT OR
TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS ARISING UNDER
THIS AGREEMENT WHICH SHALL NOT BE INCONSISTENT WITH OTHER PROVISIONS OF THIS
AGREEMENT, (III) THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED, AND
WAIVERS AND CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF MAY BE GIVEN, BY
WRITTEN AGREEMENT SIGNED BY THE ISSUER AND THE INITIAL PURCHASERS TO THE EXTENT
THAT ANY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT IS, IN
THEIR REASONABLE JUDGMENT, NECESSARY OR APPROPRIATE TO COMPLY WITH APPLICABLE
LAW (INCLUDING ANY INTERPRETATION OF THE STAFF OF THE SEC) OR ANY CHANGE THEREIN
AND (IV) TO THE EXTENT ANY PROVISION OF THIS AGREEMENT RELATES TO AN INITIAL
PURCHASER, SUCH PROVISION MAY BE AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS
OR CONSENTS TO DEPARTURES FROM SUCH PROVISIONS MAY BE GIVEN, BY WRITTEN
AGREEMENT SIGNED BY SUCH INITIAL PURCHASER AND THE ISSUER.


 


(C)                                  NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY
HAND-DELIVERY, REGISTERED FIRST-CLASS MAIL, TELEX, TELECOPIER, OR ANY COURIER
GUARANTEEING OVERNIGHT DELIVERY (I) IF TO A HOLDER, AT THE MOST CURRENT ADDRESS
GIVEN BY SUCH HOLDER TO THE ISSUERS BY MEANS OF A NOTICE GIVEN IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 6(C); (II) IF TO THE ISSUER OR THE
GUARANTORS, INITIALLY AT THE ISSUER’S ADDRESS SET FORTH IN THE INDENTURE AND
THEREAFTER AT SUCH OTHER ADDRESS, NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 6(C); AND (III) IF TO THE TRUSTEE, INITIALLY AT
THE TRUSTEE’S ADDRESS SET

 

22

--------------------------------------------------------------------------------


 


FORTH IN THE INDENTURE AND THEREAFTER AT SUCH OTHER ADDRESS, NOTICE OF WHICH IS
GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6(C).


 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

 


(D)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS, ASSIGNS AND
TRANSFEREES OF EACH OF THE PARTIES, INCLUDING, WITHOUT LIMITATION AND WITHOUT
THE NEED FOR AN EXPRESS ASSIGNMENT, SUBSEQUENT HOLDERS; PROVIDED THAT NOTHING
HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION
OF REGISTRABLE SECURITIES IN VIOLATION OF THE TERMS OF THE INDENTURE.  IF ANY
TRANSFEREE OF ANY HOLDER SHALL ACQUIRE REGISTRABLE SECURITIES, IN ANY MANNER,
WHETHER BY OPERATION OF LAW OR OTHERWISE, SUCH REGISTRABLE SECURITIES SHALL BE
HELD SUBJECT TO ALL OF THE TERMS OF THIS AGREEMENT, AND BY TAKING AND HOLDING
SUCH REGISTRABLE SECURITIES SUCH PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE
AGREED TO BE BOUND BY AND TO PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND SUCH PERSON SHALL BE ENTITLED TO RECEIVE THE BENEFITS HEREOF.  THE
TRUSTEE (IN ITS CAPACITY AS TRUSTEE UNDER THE INDENTURE OR ACTING ON BEHALF OF
THE HOLDERS PURSUANT TO THIS AGREEMENT) SHALL HAVE NO LIABILITY OR OBLIGATION TO
EITHER (I) THE ISSUER OR THE GUARANTORS WITH RESPECT TO ANY FAILURE BY A HOLDER
TO COMPLY WITH, OR ANY BREACH BY ANY HOLDER OF, ANY OF THE OBLIGATIONS OF SUCH
HOLDER UNDER THIS AGREEMENT OR (II) ANY HOLDER WITH RESPECT TO ANY FAILURE BY
THE ISSUER OR THE GUARANTORS TO COMPLY WITH, OR ANY BREACH BY THE ISSUER OR THE
GUARANTORS OF, ANY OF THE OBLIGATIONS OF THE ISSUER OR THE GUARANTORS UNDER THIS
AGREEMENT.


 


(E)                                  ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES AND REPLACES ALL OTHER PRIOR AGREEMENTS, WRITTEN OR ORAL,
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(F)                                    THIRD PARTY BENEFICIARY.  THE HOLDERS
SHALL BE THIRD PARTY BENEFICIARIES TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE
ISSUER AND THE GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE
OTHER HAND, AND SHALL HAVE THE RIGHT TO ENFORCE SUCH AGREEMENTS DIRECTLY TO THE
EXTENT THEY DEEM SUCH ENFORCEMENT NECESSARY OR ADVISABLE TO PROTECT THEIR RIGHTS
HEREUNDER.


 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

23

--------------------------------------------------------------------------------


 


(H)                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.


 


(I)                                     GOVERNING LAW.  THE INTERNAL LAWS OF THE
STATE OF NEW YORK SHALL GOVERN THE ENFORCEABILITY AND VALIDITY OF THIS
AGREEMENT, THE CONSTRUCTION OF ITS TERMS AND THE INTERPRETATION OF THE RIGHTS
AND DUTIES OF THE PARTIES HERETO WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS,
RULES OR PRINCIPLES.


 


(J)                                     SEVERABILITY.  IN THE EVENT THAT ANY ONE
OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY
CIRCUMSTANCE, IS HELD INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

QWEST COMMUNICATIONS
INTERNATIONAL INC.

 

QWEST SERVICES CORPORATION

 

QWEST CAPITAL FUNDING, INC.

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

25

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC.,

 

As Representative of the Initial Purchasers

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

26

--------------------------------------------------------------------------------